DETAILED ACTION
Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Applicant’s submission dated 02/04/2022.  Claims 1–20 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1–2, 6–8, 12, & 15–18 are rejected under 35 U.S.C. 103 as being unpatentable over US 4,848,318 to Brewer in view of US 2019/0368726 to O’Donnell.
With regard to claim 1, Brewer discloses a deep fryer (abstract), comprising: a fry tank (30) for holding a cooking medium (Fig. 4; Col. 3, lines 56–60), the fry tank (30) comprising: a cooking zone (40b) (Fig. 4); and a lower chamber (40a) located beneath the cooking zone (40b) (Fig. 4), the lower chamber (40a) comprising: a front wall (32) and a back wall (34) (Fig. 4; Col. 3, line 56 – Col. 4, line 9); and a right side wall (36) and a left side wall (38) (Fig. 4; Col. 3, line 56 – Col. 4, line 9); a combustion system comprising: at least one gas supply conduit (113, 115) for receiving and distributing a combustion gas (Col. 5, lines 60–65); at least one burner (66) in fluid communication with the at least one gas supply conduit (113, 115) (Col. 4, lines 27–33; 
Brewer fails to disclose the combustion gas is partially premixed with air prior to entering the combustion chamber and is mixed with secondary air within the combustion chamber.  O’Donnell teaches combustion gas is partially premixed with air prior to entering the combustion chamber and is mixed with secondary air within the combustion chamber (¶¶ 0003, 0026).  It would have been obvious to one of ordinary skill in the art to combine the deep fryer of Brewer with the partially premixed burner of O’Donnell because such a combination would have had the added benefit of reduced combustion temperatures over a greater surface area (greater flame length), which would increase thermal transfer.
With regard to claim 2, Brewer further discloses the blower system (84) comprises a blower motor (88) and a fan (86) (Figs. 2 & 6; Col. 4, line 62 – Col. 5, line 9).
With regard to claim 6, Brewer further discloses the at least one combustion chamber (68, 70) is recessed into either the left side wall or the right side wall (Fig. 4; combustion chambers are recessed).
With regard to claim 7, Brewer fails to disclose the lower chamber is wider in a transverse direction at an upper end where the lower chamber joins the transition zone, than at a lower end where the lower chamber joins the cold zone.  It would have been an obvious matter of design choice to have the lower chamber is wider in a transverse direction at an upper end where the lower chamber joins the transition zone, than at a lower end where the lower chamber joins the cold zone, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
With regard to claim 8, Brewer fails to disclose the at least one burner is an in-shot burner.  However, in-shot burners are old and well-known in the art.  As such, it would have been obvious to use an in-shot burner and the means for providing heat to the fryer.
With regard to claim 12, Brewer fails to disclose at least one burner is a plurality of burners, with multiple burners on each side of the lower chamber; and wherein the at least one generally horizontal combustion chamber is a plurality of generally horizontal combustion chambers, with multiple generally horizontal combustion chambers on each side of the lower chamber.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a plurality of burners, with multiple burners on each side of the lower chamber; and wherein the at least one generally horizontal combustion chamber is a plurality of generally horizontal combustion chambers, with multiple generally horizontal combustion chambers on each side of the lower chamber, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a “web” which lies in the joint, and a plurality of “ribs” projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).  Having multiple combustion chambers would have provided the added benefit of a redundancy and a compounded effect.
With regard to claim 15, Brewer discloses a deep fryer (abstract), comprising: a fry tank (30) for holding a cooking medium (Fig. 4; Col. 3, lines 56–60), the fry tank (30) comprising: a 
Brewer fails to disclose a plurality of right side and left side combustion chambers.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a plurality of right side and left side combustion chambers, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a “web” which lies in the joint, and a plurality of “ribs” projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).  Having multiple combustion chambers would have provided the added benefit of a redundancy and a compounded effect.
Brewer fails to disclose the combustion gas is partially premixed with air prior to entering the combustion chamber and is mixed with secondary air within the combustion chamber.  
With regard to claim 16, Brewer further discloses the blower system (84) comprises a blower motor (88) and a fan (86) (Figs. 2 & 6; Col. 4, line 62 – Col. 5, line 9).
With regard to claim 17, Brewer further discloses the right side combustion chambers (68) are recessed into the right side wall and the left side combustion chambers (70) are recessed into the left side wall (Fig. 4).
With regard to claim 18, Brewer further discloses the right side wall and the left side wall are substantially parallel in a generally vertical orientation (Fig. 4).
Claims 3–5 are rejected under 35 U.S.C. 103 as being unpatentable over Brewer in view of O’Donnell, as applied to claim 1 above, and further in view of US 2012/0247444 to Sherrow.
With regard to claim 3, Brewer fails to disclose the blower system is coupled to the flue of the fryer tank.  Sherrow teaches the blower system (195) is coupled to a [flue] of the fryer tank (¶ 0052; Fig. 2).  It would have been obvious to one of ordinary skill in the art to combine the fryer of Brewer with the blower system of Sherrow because such a combination would have been the simple substitution of one air supplying system (one that creates positive pressure) for another (one that creates negative pressure), yielding only predictable results.
With regard to claim 4, Brewer as previously combined with Sherrow further claims the blower system (Sherrow: 195) allows the at least one burner to operate at below atmospheric pressure (Sherrow: ¶ 0052; Fig. 2).
With regard to claim 5, Brewer as previously combined with Sherrow further claims the blower system (Sherrow: 195) allows the at least one combustion chamber to operate at below .
Claims 9–10 are rejected under 35 U.S.C. 103 as being unpatentable over Brewer in view of O’Donnell, as applied to claim 1 above, and further in view of US 6,178,964 to McFadden et al.
With regard to claim 9, Brewer fails to disclose the burner extends from the gas supply conduit in a generally downward direction at a selected angle to the vertical, and then is angled in a generally horizontal direction prior to entering the combustion chamber.  McFadden teaches a burner (40) extends from the gas supply conduit in a generally downward direction at a selected angle to the vertical (Fig. 2), and then is angled in a generally horizontal direction prior to entering the combustion chamber (Fig. 2).  It would have been obvious to one of ordinary skill in the art to combine the deep fryer of Brewer with the angled burner of McFadden because such a combination would have had the added benefit of greater contact time with the heat exchange surfaces.
With regard to claim 10, Brewer fails to disclose the burner extends from the gas supply conduit in a generally upward direction at a selected angle to the vertical, and then is angled in a generally horizontal direction prior to entering the combustion chamber.  McFadden teaches a burner (40) extends from the gas supply conduit in a generally downward direction at a selected angle to the vertical (Fig. 2), and then is angled in a generally horizontal direction prior to entering the combustion chamber (Fig. 2).  Although McFadden does not explicitly teach angling the burner upward relative to vertical (instead teaching downward), McFadden teaches that angling in general results in better heat transfer (Col. 3, lines 53–61), so one of ordinary skill would have understood that angling in any direction would be beneficial.  It would have been obvious to one of ordinary skill in the art to combine the deep fryer of Brewer with the angled burner of McFadden because such a combination would have had the added benefit of greater contact time with the heat exchange surfaces.
Claims 11, 13–14 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over , as applied to claim 1 above, and further in view of US 9,055,839 to Bourgeois.
With regard to claim 11, Brewer fails to disclose the burner is angled inwardly toward an exterior surface of the fry tank.  Bourgeois teaches the burner (46, 47) is angled inwardly toward an exterior surface of the fry tank (Fig. 6).  It would have been obvious to one of ordinary skill in the art to combine the fry tank of Brewer with the angled burner of Bourgeois because such a combination would have had the added benefit of additional heat transfer.
With regard to claim 13, Brewer fails to disclose the combustion chamber has an upward draft angle relative to the horizontal from an inlet portion to an outlet portion.  Bourgeois teaches the combustion chamber has an upward draft angle relative to the horizontal from an inlet portion to an outlet portion (Fig. 6).  It would have been obvious to one of ordinary skill in the art to combine the fry tank of Brewer with the angled combustion chamber of Bourgeois because such a combination would have had the added benefit of additional heat transfer by utilizing natural convection.
With regard to claim 14, Brewer fails to disclose the combustion chamber is tapered inwardly from an inlet portion to an outlet portion.  Bourgeois teaches a combustion chamber that is tapered inwardly from an inlet portion to an outlet portion (Fig. 6).  It would have been obvious to one of ordinary skill in the art to combine the fry tank of Brewer with the angled combustion chamber of Bourgeois because such a combination would have had the added benefit of additional heat transfer by utilizing natural convection.
With regard to claim 19, Brewer fails to disclose the right side wall and left side are angled relative to each other in a V-shaped orientation.  Bourgeois teaches the right side wall and left side are angled relative to each other in a V-shaped orientation (Fig. 6).  It would have been obvious to one of ordinary skill in the art to combine the fry tank of Brewer with the angled side walls of Bourgeois because such a combination would have had the added benefit of additional heat transfer by utilizing natural convection.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brewer in view of O’Donnell, as applied to claim 1 above, and further in view of US US 2017/0283713 to Stephens et al.
Brewer further discloses a front face oriented in the direction of the front wall (76) (Fig. 2), through which the burners (66) are mounted (Fig. 2).
Brewer fails to disclose that the secondary air enters through the front face.  Stephens teaches secondary air entering through the same face as the burner.  Since Brewer already discloses the burner mounted to the front face, the combination of Brewer with Stephens would produce a device having a front wall with a front face in which both the burner and secondary air inlets are mounted.  It would have been obvious to one of ordinary skill in the art to combine the fryer of Brewer with the front face mounted air inlets of Stephens because such a combination would have had the added benefit of produced a device having the burner and secondary air inlets mounted in the same direction, which would have enhance the flow characteristics of the combustion chamber and delayed combustion due to a more laminar flow of the gases.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see attached PTO-892.  Applicant is encouraged to review the cited references prior to submitting a response to this office action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J LAUX whose telephone number is (571)270-7619.  The examiner can normally be reached on 8:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
February 13, 2022